Citation Nr: 1720774	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-24 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 14, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a compensable evaluation for hepatitis C prior to May 23, 2012, and an evaluation in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Esq.




ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978 and May 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington DC and the Regional Office (RO) in St. Louis, Missouri, respectively.  The RO in St. Louis now has original jurisdiction over the claims.

In September 2015, the Board remanded the claims for further development.

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the derivative issue of entitlement to TDIU has been raised by the record, and, therefore, it has been added to the issues on appeal as reflected on the title page.  


FINDINGS OF FACT

1.   The Veteran's PTSD has been manifested by severe symptomatology demonstrating deficiencies in most areas; total occupational and social impairment is not shown.

2.  Prior to December 22, 2010, the Veteran's hepatitis C was asymptomatic.

3.  On and after December 22, 2010, the Veteran's hepatitis C became symptomatic with at least intermittent fatigue, malaise, arthralgia, as well as gastrointestinal symptoms such as right upper quadrant pain.  Daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks attributable to hepatitis C were not shown.

4.  The Veteran's service-connected PTSD and hepatitis C do not preclude him from obtaining and maintaining gainful employment given his background.  


CONCLUSIONS OF LAW

1.  During the course of the appeal the criteria for a disability rating of 70 percent (but no higher) for service-connected PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  Prior to December 22, 2010, the criteria for a compensable rating for service-connected hepatitis C were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).

3.  Since December 22, 2010, the criteria for a disability rating of 10 percent (but no higher) for service-connected hepatitis C were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	PTSD

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Turning to the evidence, service connection was granted for PTSD in a March 2011 rating decision.  A 30 percent initial rating and an effective date of September 9, 2002 were assigned.  In April 2011, the Veteran disagreed with the initial rating.

A Psychiatry treatment note dated in September 2002 indicated the Veteran had chronic depressive symptoms that were helped by his medication regimen.  He was oriented to all spheres.  A GAF score of 45 was assigned.  

In January 2003, the Veteran was granted Social Security disability based on impairments considered to be "severe" due to Meniere's disease, chronic obstructive pulmonary disease (COPD), hepatitis C, gastrointestinal reflux disease (GERD), and marked functional limitations due to a personality disorder and major depressive disorder.  It was noted he had moderate restriction of activities of daily living; marked difficulties in maintaining social functioning; and marked difficulties in maintaining concentration.

In January 2003, the Veteran sought VA mental health treatment for a diagnosis of major depressive disorder and narcissistic/mixed personality disorder.  He complained of chronic feelings of depression.  He indicated he did not go out anywhere and had no ambition.  He stated his depression was 7/10 and he masked it well.  He reported fleeting suicidal ideation two-times per month without a plan or intention.  He indicated poor sleep and low energy. He stated he was not irritable as long as took Zoloft.  He indicated being nervous, shaky and having anxiety attacks.  He reported a lack of desire to make friends and that he did not trust people.  This thoughts were noted to be scattered and his concentration poor.  His eye contact was good and speech was normal.  His mood was described as "down & withdrawn."  Remote and recent memory was noted to be intact and his potential for violence low.  A GAF score of 60 was assigned.

A treatment record dated in May 2006 indicated the Veteran had multiple psychiatric problems and that he reported having agoraphobia and "multiple personalities."  It was noted the Veteran had attempted suicide in the past, but had no current plan.  The examiner noted decreased ability to concentrate, poor insight and pressured speech.  The Veteran was noted to be irritated, threatening and anxious.

In November 2009, the Veteran underwent a VA examination.  The Veteran reported doing well on Cymbalta and Prazosin.  He indicated being able to get 6 hours of sleep per night on that medication, although he complained of nightmares and restless sleep.  He indicated without Cymbalta he was more likely to be very irritable and verbally explosive.  He reported being isolative and that he stayed secluded.  He stated that when in public he had what he termed panic attacks.  He would become highly anxious and have a desire to flee the situation, along with increased heart rate and hyperventilation.  The examiner noted the Veteran was cooperative and she had no reason to doubt the credibility of the information provided.  His eye contact was good and speech was normal.    The Veteran's thought processes and associations were logical with no loosening of association or confusion noted.  The Veteran was oriented to all spheres without evidence of delusions or hallucinations.  Current suicidal or homicidal ideation was denied.  A GAF score of 51 was assigned.  The severity was noted to be mild to moderate and under good control with medication.  The examiner stated that if medications were not controlling as well as they were, the Veteran would be unable to gain or maintain employment because his social functioning was impacted.  

In June 2012, the Veteran underwent a VA examination.  PTSD, Major Depressive Disorder and Paranoid Personality Disorder were diagnosed.  A GAF score of 55 was assigned.  The examiner noted it was not possible to differentiate what symptoms were attributable to each diagnosis, although the examiner clarified that sleep disturbance and nightmares as well as distressing re-experiencing of military events were related to PTSD and some of the Veteran's depressive symptoms as well as his wariness and suspicion of others could be related to his other disorders.  When summarizing the Veteran's level of occupational and social impairment with regards to all mental diagnoses, the examiner recognized occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported living alone and having no interest in seeing anyone.  He stated he spent his days reading and taking care of his dog.  He indicated he went to church regularly on Saturdays, but only had a few acquaintances because he tended to isolate and stay to himself.  He reported on some days he would not take care of his own personal hygiene.  At the examination, the Veteran was noted to be appropriately dressed.  His eye contact was appropriate and his speech was clear and discernable.  He was fully oriented.  His organization of thought was logical and coherent.  He indicated a pervasive distrust and suspiciousness of others and stated he did not trust anyone.  The Veteran was noted to exhibit depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships and neglect of personal appearance or hygiene.  

In October 2012, the Veteran underwent a Psychology Consult.  His mood was euthymic and his affect normal in range.  His thought processes were logical and goal directed for the most part, although some circumstantiality was evident during less structured parts of the interview.  No delusional material was expressed and no psychotic symptoms were evident.  Memory appeared normal.  The Veteran acknowledged some fleeting suicidal thoughts.  His depression was noted to be in the moderate range and he was endorsing pessimism, loss of pleasure, guilty feelings, self-criticalness, loss of energy and loss of interest.  

In a Psychiatric Progress Note dated in December 2012, the Veteran indicated being a hermit and that he felt uncomfortable in public.  He stated his sleep was poor and he felt tired during the day and often did not go out of this house.  He indicated anxiety while driving.  Objectively, the Veteran was dressed appropriately.   His eye contact was around 40 percent.  His rate and rhythm of his speech was regular, although he demonstrated occasional "poverty of speech."  His affect appeared a little blunted.  The Veteran denied hallucinations, but stated that occasionally he saw things at the corner of his eye that were not there or thought he heard music in the distance.

In July 2014, the Veteran underwent a VA examination.  PTSD was diagnosed along with Major Depressive Disorder and Substance Abuse Disorder in remission.  It was explained that the substance abuse disorders coalesced to exacerbate the Veteran's symptoms of anxiety and depression and the symptoms overlapped and intermingled making it difficult to differentiate the symptoms attributable to each diagnosis.  The examiner indicated the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  When asked to indicate whether it was possible to differentiate what portion of the impairment was caused by each mental disorder, the examiner indicated the "symptom picture presented comes together to cause substantial impairment in [the Veteran's] social and occupational functioning."  It was noted the Veteran described having no change in his symptom expression or level of intensity.  When asked why he had not worked since 1999, the Veteran explained that he was an introvert, had anger problems and extreme anxiety and that he did not agree with most people.  He indicated having suicidal ideation about once every 7 months, although he denied an attempt since 2002.  He denied any homicidal ideation.  The Veteran indicated he did not socialize, could not sleep without medication, had bad anxiety and did not do much of anything.  He described difficulties controlling his anger, concentration problems, hypervigilant symptoms and an exaggerated startle response.  The examiner indicated the Veteran had a persistent negative emotion state; a markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and a persistent inability to experience positive emotions.  Additionally, the examiner noted the Veteran had irritable behavior and angry outbursts with little or no provocation.  It was indicated that his symptoms, to include difficulty concentrating and difficulty falling and staying asleep, appeared to be "significantly impairing his social or occupational functioning."  The examiner indicated the Veteran experienced depressed mood, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.
In October 2015, the Veteran underwent a VA examination.  The claims file was reviewed.  It was noted the Veteran had been married 6 times in the past and that he had not had contact with his two adult sons since 1984.  He reported a poor relationship with his 3 sisters and 5 brothers.  He indicated he had not worked since 1999.  He indicated wishing he could work, but believing that if he were to get a job, within 2 weeks, he would "blow [his] stack and get fired because of the anxiety."  He indicated being unable to function with society and feeling closed in like he did when serving in Antarctica.  He indicated not sleeping well and being without energy all day.  He stated that eating was an inconvenience and he did it to survive.  He reported having been hospitalized in 2002 after he attempted suicide by overdosing on Valium.  He denied any other hospitalizations for psychiatric reasons.  He indicated suicidal ideation "once a quarter", but described it as a "stupid thought."  The Veteran stated that not much had changed since his last examination.  He stated he did not go anywhere and stayed to himself.  He reported that as long as he was home, everything was alright.  He indicated his degree of depression depended on how often he got out in public so he stayed home.  He indicated his sleep was poor, his energy level was low and his concentration was not good.  He reported hypervigilant symptoms and being easily startled.  He stated that loud sounds, barking dogs and loud music in cars bothered him and he was suspicious of people and got "pretty tense."  The examiner noted the symptoms did appear to be significantly impairing the Veteran's social or occupational functioning.  The Veteran reported difficulty identifying any activities of pleasure and relaxation.  He described his mood as "fatigued and tired."  The examiner indicated the Veteran experienced depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  

In October 2015, the Veteran submitted a statement prepared by a psychologist who interviewed him and reviewed the claims file at the request of the Veteran's representative.  He indicated the belief that the impairments of functioning imposed by the Veteran's PTSD were very severe and had been since at least 1999.  He reviewed the evidence of record regarding the Veteran's condition since November 2009.  He indicated that during his interview with the Veteran, the Veteran was cooperative and pleasant.  He did not detect any difficulties with reality testing.  The Veteran indicated having jumped from job to job after separation from the Navy because he no longer trusted authority figures after his experience in Antarctica.  He indicated that at times he would wake up gasping for air after having nightmares about drowning.  He also indicated sometimes waking in a sweat, especially in winter when all the memories would come back.  He described his nightmares as horrifying.  He indicated having learned to close himself off from emotion and that he could not have a relationship with anyone.  He indicated taking medication to stop the dreams and to shut his mind down.  He stated he would not go to parks and did not like to be around people.  He reported that he avoided parades and parties in order to steer clear of people.  He indicated being friendly with his immediate neighbors, but that he had no male friends with whom to bond.  He communicated an inability to experience positive emotions and that he preferred people to stay out of his space because he would immediately be on guard.  He reported being irritable, although he did not think he was aggressive.  He indicated being afraid to be friends with anybody.  He stated he was hypervigilant and had been known to walk into his house in the dark with a knife in hand, although he lived in a good neighborhood.  He stated believing he could not work now because it would be "too much stress."  He reported being isolated and that after their conversation it would take him an hour or two to settle down.  The interviewer concluded that based on his review of the record and interview with the Veteran that the Veteran had very severe occupational and social impairments in most areas, such as work, family relations, judgment, thinking and mood, due to such symptoms as vivid intrusive recollections, impaired impulse control, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships and profound social isolation.

In a psychiatric progress note dated in October 2016, a treatment provider indicated the Veteran was doing well on low-dose quetiapine, although high doses of tricyclic medications had been tried in the past.  It was noted the Veteran had diagnoses of PTSD, dissociative disorder, major depression and an old diagnosis of subchronic schizophrenia which the provider did not think would hold over time.  The Veteran was not suicidal or homicidal.  The Veteran complained of chronic fatigue.  The provider indicated the Veteran tended to minimize his symptoms.  His attitude was cooperative and interactive.  His psychomotor activity was normal with good eye contact.  His speech was normal in tone, pitch and prosody.  He denied hallucinations and delusions.  He was not paranoid.  He was oriented to all spheres and his memory was intact.  The treatment provider described the Veteran as doing the best he could with what he has and that he is "very intelligent and surprisingly resourceful and resilient."  Oscillation of mood was described.  The provider disagreed with a diagnosis of schizophrenia, but believed there was "underlying psychosis that is mixed depression and may actually be a variant of bipolar disorder."  A GAF score of 65 was assigned.  

Overall, the Board finds that any doubt can be resolved in the Veteran's favor to grant a 70 percent initial disability rating for service-connected PTSD.  Importantly, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Along with this, after consideration of the evidence, any reasonable doubt remaining must be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

Here, symptoms and impairment indicative of a 70 percent rating have been noted at times during the entire appeal period.  For example, in September 2002 a GAF score of 45 was assigned.  Such a score is considered indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  In January 2003, and elsewhere, it was noted that the Veteran had suicidal ideation.  Of note, the Veteran did attempt suicide at one point although it is somewhat unclear when this was.  Also in January 2003 the Veteran reported experiencing anxiety attacks.  In November 2009 he stated he has panic attacks when in public.  The frequency of the anxiety/panic attacks is not clear, and both the 50 percent and 70 percent rating criteria for PTSD contemplate panic attacks.  The Veteran is routinely depressed.  While he is not service-connected for the diagnosed major depressive disorder, examiners have not been able to clearly separate out which mental health symptoms are attributable to PTSD as opposed to his other mental health disorders.  The VA examiner in January 2012 noted that the Veteran had an inability to establish and maintain efficient work and social relationships, and that he neglected personal appearance or hygiene.  Fleeting suicidal thoughts were again noted in October 2012.  

At the July 2014 VA examination, substantial impairment was also demonstrated.  The symptomatology described by the Veteran included suicidal ideation, persistent negative state, which could be interpreted to be near-continuous depression, and angry outbursts, which could be interpreted to be impaired impulse control and difficulty in adapting to stressful circumstances.  

All of the above symptoms support entitlement to a 70 percent rating.  Although VA examiners have found the Veteran has lesser degrees of impairment than occupational and social impairment with deficiencies in most areas, the symptomatology and impairment described during the appeal appear to more nearly approximate such level of impairment.  As such, resolving doubt in the Veteran's favor, the Board finds entitlement to a 70 percent disability rating is warranted.

A 100 percent disability rating is not warranted at any point during the appeal period because total occupational and social impairment is not shown.  Notably, at examinations the Veteran was appropriately dressed and cooperative.  He was not delusional and there was no evidence of psychosis or gross impairment in thought processes or communication.  Persistent delusions or hallucinations were not indicated.  The Veteran was always oriented to time and place and the evidence did not indicate severe memory loss or persistent suicidal or homicidal ideation that would evidence social or occupational impairment that is total.  Given the above, the Board finds that the evidence of record reflects occupational and social impairment that is less than total.  As such, a higher 100 percent rating is not warranted at any time for service-connected PTSD.  

	Hepatitis C

The Veteran's hepatitis C is rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  

Under DC 7354, which provides the rating criteria for chronic liver disease without cirrhosis, a noncompensable rating is warranted when the disability is nonsymptomatic.  A 10 percent disability rating is warranted when the disability is manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent disability rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) that requires dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly); or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  The maximum 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  Id., Note 2.

VA treatment records dated in 2009 and 2010 indicated elevated liver enzymes.  An ultrasound was ordered in December 2010 due to abdominal pain.  A GI consult was ordered for possible chemotherapy.  In July 2011, the Veteran was cleared to start treatment.  He was offering no complaints at that time.  The abdomen was nontender; it was noted a liver biopsy would not be pursued.  

The Veteran underwent a VA examination in May 2012.  It was noted the Veteran was in no acute distress.  It was noted the Veteran had responded rapidly after 3 weeks of treatment in 2011 and it was recommended treatment be continued to achieve complete eradication. 

At a VA examination in July 2012, the Veteran indicated near-constant and debilitating fatigue, malaise and arthralgia.  Anorexia was not present.  He indicated he could not afford medications for the condition and had 6 weeks or more of incapacitating episodes over the past 12 months.  As an aside, the Board notes that no documentation has been submitted of bedrest for hepatitis C at the direction of a physician to the degree described by the Veteran.  

In a March 2013 statement in support of claim, the Veteran indicated that beginning in the early 2000s, he had fatigue, abdominal discomfort and nausea that were present all the time to some degree.  He indicated having "episodes of flare-up where, for a couple of weeks at a time, [he] would be more fatigued, have worse discomfort in [his] abdomen, and more nausea."  During those times, he indicated being more lethargic and unable to attend to normal activities.  After that, the condition worsened.  By December 2010, the abdominal pain was so bad that it hurt to bend to tie his shoes.  He indicated having an ultrasound in December 2010 due to abdominal pain and that his nausea and fatigue were worse and he had about a "six-week period where [he] was incapacitated from [his] normal activities and remained pretty much in [his] house."  He indicated that from June 2011 and when he started treatment in 2012, he continued with "periodic episodes of increased fatigue, abdominal discomfort, and nausea."  He stated that the episodes lasted from two to six weeks at a time and he had three or four of them per year.  During these episodes, he indicated being unable to do his normal activities and being pretty much housebound.  He reported that when an injection of Interferon was given, his joints and muscles ached and he was too weak to walk about.  He would lie down or recline and remained fatigued and lethargic until the next injection. 

In November and December 2012 the Veteran saw his VA gastroenterologist and was noted to be tolerating treatment for hepatitis C well.  In January 2013 the Veteran saw his gastroenterologist after 12 weeks of hepatitis C therapy and was "offering no complaints."  In February and March 2013 the Veteran was seen by his gastroenterologist again for follow up.  It was noted that he was tolerating the treatment for hepatitis C well.  The abdomen was nontender.  In April 2013, the Veteran was seen for end-of-treatment follow up and did not indicate any side effects to treatment.  In fact the Veteran was noted to be "very glad to have completed the entire course of treatment without any major side effects."  The Veteran's abdomen was nontender.

In July 2014, the Veteran underwent a VA examination.  It was noted the Veteran was treated with Interferon in 1997.  In December 2000, he was without signs or symptoms of hepatitis.  In 2011, he returned to Interferon therapy, but due to missed dosages or noncompliance, the therapy was discontinued.  In July 2012, he resumed Interferon again at which time he was reporting myalgias, arthralgias and fatigue.  His last dose of treatment was in April 2013.  Liver enzymes were noted to be normal in December 2013 and also at the July 2014 examination.  Continuous medication was not required for the control of the Veteran's liver condition and the Veteran did not currently have signs or symptoms attributable to liver disease.  It was noted the Veteran had not had any incapacitating episodes within the past 12 months and the condition did not impact his ability to work.  The examiner noted that the percentage of his current symptoms reported solely related to hepatitis C versus other health ailments, to include psychological concerns, diabetes, hypertension, chronic low back pain and medications to treat them were unknown without resorting to mere speculation.   She concluded that "with having six plus months of normal liver enzymes, his current reports of malaise is least [sic] likely as not attributed to history of hepatitis C."  It appears that this sentence was a typographical error and the intention was to indicate malaise was not related to hepatitis C.  Even if that is not the case, the report as a whole indicates that malaise is not related to hepatitis C.  Notably, the examiner stated the Veteran had no signs or symptoms attributable to a chronic or infectious liver disease and that the Veteran's hepatitis C did not affect his ability to work.  

Following remand, in October 2015, the Veteran underwent another VA examination.  The Veteran's VA treatment records were reviewed.  It was noted that continuous medication was not required for the control of the Veteran's liver condition.  Symptoms attributable to chronic liver disease were noted to be daily fatigue and daily right upper quadrant pain.   There was no anorexia; in fact, the Veteran had gained weight.  The examiner indicated 6 weeks or more of incapacitating episodes during the past 12 months.  The examiner indicated the Veteran's liver condition did not impact his ability to work.  In addition, the examiner noted that although the Veteran complained of fatigue, his lab results were within normal limits.  The Veteran stated he had problems sleeping due to PTSD and difficulty turning his brain off to sleep without sleeping medications.  The examiner concluded fatigue was more likely due to PTSD and less likely due to hepatitis C.  The chronic tenderness to the right abdomen was noted to be likely due to the hepatitis C.

In September 2016, clarification was sought regarding the examiner's indication that the Veteran experienced incapacitating episodes of 6 weeks or more due to hepatitis C over the past year.  It was noted that the October 2015 VA examiner had retired and the VA examiner who reviewed the record indicated she could not determine how the response of "6 weeks or more" was obtained without resort to speculation.  Following review of the record, she noted the Veteran's last dose of treatment for hepatitis C was in April 2013 and that he had other health ailments that caused fatigue. A review of the liver enzymes from 2013 until the present indicated they were all consistently within normal limits.  The examiner noted that an individual can experience fatigue without being incapacitated and debilitated.  The evidence suggested the Veteran remained active at home and capable of shopping, although he did not socialize due to his mental health issues.  The examiner concluded that the evidence did not support a finding that the Veteran has incapacitating or debilitating days due to hepatitis.  In addition, the records did not demonstrate periods of acute signs and symptoms severe enough to require bedrest and treatment by a physician in 2014 - 2016.  Therefore, the examiner opined that the Veteran had not had any incapacitating episodes due to the liver condition during those years.  She added that the symptoms of PTSD and medications the Veteran was taking, such as beta blockers, quetiapine fumarate and meclizine, could also cause fatigue and/or malaise.  She indicated that the percentage solely related to that versus a history of hepatitis C (with normal liver enzymes) was unknown without resort to speculation.

Based on a review of the foregoing, the Board finds that the record reveals that hepatitis C was nonsymptomatic until December 22, 2010 when a VA treatment provider ordered an ultrasound due to abdominal pain and elevated liver enzymes.  Subsequently, the Veteran began treatment in June 2011, which was stopped due to social stressors and then successfully restarted in November 2012.  Here, the Board finds the VA treatment records most probative in ascertaining the severity of the Veteran's hepatitis C.  Overall, given reports of right upper quadrant pain, arthralgia and fatigue, doubt can be resolved in the Veteran's favor to grant a 10 percent rating from the earlier date of December 22, 2010 when symptoms directly identifiable as attributable to hepatitis C were reported prior to consideration and ultimate initiation of treatment.

A 20 percent rating is not warranted for hepatitis C at any point since December 22, 2010.  Such a rating requires daily fatigue, malaise, and anorexia that requires dietary restriction or continuous medication; or incapacitating episodes having a total duration of at least two weeks during the past 12-month period, neither of which is found in the instant case.  

Initially, the Board notes it is unclear to what degree the Veteran's reports of fatigue are due to his hepatitis C.  The VA examiner in October 2015 felt the Veteran's reported fatigue was secondary to PTSD, and the examiner who provided the September 2016 addendum opinion noted that the Veteran had other health ailments which could cause fatigue, and that his liver enzymes were normal since 2013.  The implication is that liver functioning should not have affected the Veteran since at least 2013.  The Board finds the Veteran has not suffered from daily fatigue as a result of his hepatitis C.  While the Veteran has claimed to be nearly housebound by lethargy, fatigue and arthralgia caused by treatment for his hepatitis C, such is not borne out by the record.  For example, In July 2011, the Veteran was cleared to start treatment.  He was offering no complaints at that time.  At the VA examination in May 2012 it was noted the Veteran was in no acute distress.  During treatment by his gastroenterologist from November 2012 to April 2013 the Veteran offered no complaints regarding his hepatitis C, tolerated therapy well, and, in April 2013, reported he was "very glad to have completed the entire course of treatment without any major side effects."  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  In this case, given the inconsistencies in the Veteran's reports to practitioners, examiners, and VA in general, the Board finds the Veteran's statements regarding daily fatigue and malaise to be lacking credibility.  

Even if it was found that the Veteran has daily fatigue and/or malaise, a 20 percent rating is not more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354.  The evidence of record indicates that the Veteran does not have anorexia due to hepatitis C and has in fact gained weight.  In addition, the Veteran's hepatitis C does not require dietary restrictions or continuous medication.  

As for incapacitating episodes, the medical evidence does not reflect the requisite period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  The Board finds that if bed rest were required for symptoms of hepatitis C this would have been noted during one of his numerous medical appointments, but is not.  Thus, despite the Veteran's assertion otherwise, the Board finds the Veteran has not required bed rest for at least two weeks during a 12-month period for his hepatitis C.  See id., Note (2).  

To the extent that the Veteran may attribute daily symptomatology to his hepatitis C, the Board finds that the VA examinations and treatment notes indicating otherwise, and that his liver enzyme levels are normal, are more probative than the Veteran's lay statements, which have been found to be lacking credibility to some degree.  The medical practitioners and examiners have medical training, experience, and expertise that the Veteran is not shown to have.  As such, their findings are more probative than the Veteran's lay statements regarding any symptomatology attributable to hepatitis C.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. See 38 U.S.C. A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Based upon a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment at any point during the appeal period.

Service connection is currently in effect for PTSD and hepatitis C.  

Regarding work experience and training, the Veteran's service records indicate he completed aviation fundamentals class, as well as a school to become an aviation boatswain's mate - fuels.  In his application for a TDIU the Veteran reported having 49 jobs in 29 years but did not list what any of these jobs were.  He did note that the year he earned the most he was working as a building maintenance worker.  He further reported having attended some college and a computer tech school.  During a June 2012 VA examination he reported obtaining a GED and completing some college courses as well as an appliance repair program and a computer tech program.  He had worked in construction, crop dusting, copper mining, appliance repair, and computer repair.  At a July 2014 VA examination the Veteran further explained that he received a certificate in air conditioning refrigeration and appliance repair, received a diploma from trade school as a computer technician, and was A-plus certified in 1995.  When asked about his strengths at that examination the Veteran reported being mechanically inclined and "fixing things." 

Regarding impairment due to service-connected disabilities, the finding of unemployability by SSA in 2002 listed numerous nonservice-connected disabilities as well as hepatitis C.  PTSD was not listed, although other nonservice-connected mental disorders were.  

A VA examiner in November 2009 indicated the Veteran's PTSD severity was mild to moderate and under good control.  A VA examiner in June 2012 indicated the Veteran's mental health disorders resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  In July 2014 a VA examiner found the level of impairment due to mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  A VA examiner in October 2015 described impairment due to mental health diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

As to hepatitis C, a VA examiner in July 2012 indicated fatigue associated with hepatitis C would affect his ability to seek or maintain gainful employment.  VA examiners in July 2014 and October 2015 determined that the Veteran's hepatitis C did not impact his ability to work.  

While the Veteran asserts he cannot work as a result of his service-connected PTSD and hepatitis C, the above opinions clearly indicate to the contrary.  These opinions are afforded great probative weight as they were made by medical professionals after examination of the Veteran, and were made after consideration of the Veteran's history including his lay statements.  The Board notes these opinions represent the overall impairment caused by the symptomatology resulting from the disabilities.  

It is recognized that the Board in this decision found that resolving reasonable doubt in the Veteran's favor it could be found that his overall mental health symptoms more nearly approximated occupational and social impairment with deficiencies in most areas.  However, such a finding is not inconsistent with a finding that PTSD, even in combination with hepatitis C, does not result in unemployability.  In fact, if occupational and social impairment with deficiencies in most areas equated to unemployability, VA would have assigned a 100 percent rating for it in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  When determining employability, the Board must look to the Veteran's background, including education, training, and employment, as well as the impairment from service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Board recognizes that in October 2015 a private psychologist opined that the Veteran had very severe occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to such symptoms as vivid intrusive recollections, impaired impulse control, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships and profound social isolation.  The psychologist did not directly address the Veteran's employability.  To the extent the psychologist's opinion regarding very severe occupational impairment can be interpreted as suggesting unemployability, the Board finds the other evidence of record outweighs this opinion.  

The Veteran has education beyond high school, including training in computers and appliance repair.  He is not impaired physically by service-connected disabilities other than some intermittent fatigue and other symptoms of his hepatitis C.  The evidence does not suggest that working in a light labor position would be precluded due to the fatigue or hepatitis C.  The Veteran has worked in positions where he could be relatively isolated, such as crop dusting, repairing computers, repairing appliances, and maintenance.  While the Veteran certainly would encounter some difficulties with employment, this is recognized by the 70 percent rating assigned for PTSD.  Overall, the record indicates the Veteran's education, training, and experience are such that he could obtain and maintain a position similar to past jobs he has held despite some fatigue and occupational impairment caused by PTSD.  Notably, no medical professional has opined that the Veteran could not obtain or maintain employment due to any or all of his service-connected disabilities.  

Given the above, the Board finds that the Veteran's service-connected PTSD and hepatitis C have not precluded him from obtaining and maintaining gainful employment in light of his past experience, and as a result the claim for a TDIU must be denied.     


ORDER

Throughout the course of the appeal a disability rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Prior to December 22, 2010, a compensable rating for hepatitis C is denied.

On and after December 22, 2010, a disability rating of 10 percent, but no higher, for hepatitis C is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is denied.  



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


